Case 4:17-cv-00606-TCK-JFJ Document 337 Filed in USDC ND/OK on 09/18/20 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OKLAHOMA

    CARLY GRAFF, et.al.

         Plaintiff,
    v.                                                Case No.: CIV-17-606-TCK-JFJ

    ABERDEEN ENTERPRIZES II, INC., et
    al.,

         Defendants.

                                STATE JUDGES’ RESPONSE TO
                              PLAINTIFF’S MOTION TO LIFT STAY

           Defendant State Judges file this response to Plaintiff’s Motion to Enter a Scheduling Order

   and Open Discovery filed on August 24, 2020 [Doc. 323], following this Court’s order of March

   26, 2018 [Doc. 186] staying discovery for good cause pending rulings on the Motions to Dismiss

   [Docs 95, 99, 169, 175-185] and Plaintiffs’ Motion for Preliminary Injunction [Doc. 77].

           A court has broad discretion to stay proceedings as incidental to its power to control its

   own docket. See Clinton v. Jones, 520 U.S. 681, 706–07 (1997) (citing Landis v. North American

   Co., 299 U.S. 248, 254 (1936) (“[T]he power to stay proceedings is incidental to the power inherent

   in every court to control the disposition of the causes on its docket with economy of time and effort

   for itself, for counsel, and for litigants.”). As such, Defendants believe that the order staying

   discovery pending resolution of the Motions to Dismiss was within the Court’s authority and

   therefore proper, neither in error, nor an abuse of discretion. The Tenth Circuit (in a mandamus

   action) considered a challenge to a stay of proceedings and determined that the party challenging

   the stay must show that that their right to proceed is “clear and indisputable”—not simply that the

   court may have erred in balancing the factors it considered. In re Kozeny, 236 F.3d 615, 620 (10th

   Cir. 2000) (citations omitted).
Case 4:17-cv-00606-TCK-JFJ Document 337 Filed in USDC ND/OK on 09/18/20 Page 2 of 6




          The legal question of whether a court has jurisdiction should be resolved as early as

   possible in the litigation, before incurring the burdens of discovery. See Behrens v. Pelletier, 516

   U.S. 299, 308 & 310 (1996) (noting that discovery can be particularly disruptive when a dispositive

   motion regarding immunity is pending); Moore v. Busby, 92 F. App’x 699, 702 (10th Cir. 2004)

   (affirming trial court’s stay of discovery pending resolution of absolute immunity question);

   Albright v. Rodriguez, 51 F.3d 1531, 1534 (10th Cir. 1995) (“the Supreme Court has repeatedly

   ‘stressed the importance of resolving immunity questions at the earliest possible stage in

   litigation.’” (citation omitted)). Courts have regularly held that discovery should be stayed while

   issues related to jurisdiction are being resolved. See e.g. Siegert v. Gilley, 500 US 226, 231-32

   (1991); Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982); Workman v. Jordan, 958 F.2d 332, 336

   (10th Cir. 1992). Jurisdictional defenses are raised at the outset of a suit to avoid unnecessary

   litigation. Democratic Republic of Congo v. FG Hemisphere Assoc., LLC, 508 F.3d 1062, 1064

   (D.C. Cir 2007)

          All Defendants have filed Motions to Dismiss asserting various jurisdictional grounds,

   which if successful, would resolve this case in its entirety. Defendant State Judges have moved for

   dismissal based in part on Plaintiffs lack of standing to bring these claims against them in their

   judicial capacities. As standing is a threshold requirement, Plaintiffs lack thereof deprives this

   Court of jurisdiction. Summers v. Earth Island Inst., 555 U.S. 488, 492-93 (2009); see also, Gilbert

   v. Ferry, 401 F.3d 411, 415-416 (6th Cir. 2005) (finding that an order staying discovery was not

   an abuse of discretion when a motion to dismiss challenging subject matter jurisdiction was

   pending); Chavous v. D.C. Fin. Responsibility & Mgmt. Assistant Auth., 201 F.R.D. 1, 2 (D.D.C.

   2005) (“A stay of discovery pending the determination of a dispositive motion is an eminently

   logical means to prevent wasting the time and effort of all concerned, and to make the most

                                                    2
Case 4:17-cv-00606-TCK-JFJ Document 337 Filed in USDC ND/OK on 09/18/20 Page 3 of 6




   efficient use of judicial resources.”(internal quotation omitted); Nankivil v. Lockheed Martin

   Corp., 216 F.R.D. 689, 692 (M.D. Fla. 2003) (if “resolution of a preliminary motion may dispose

   of the entire action” a stay may be appropriate). This Court in Ciempa v. Jones, 2012 WL 1565284

   (N.D. Okla. May 2, 2012) noted that “[a] stay of discovery until after resolution of a pending

   dispositive motion is appropriate ‘where the case is likely to be finally concluded as a result of the

   ruling thereon, where the facts sought through uncompleted discovery would not affect the

   resolution of the motion, or where discovery on all issues of the broad complaint would be wasteful

   and burdensome.’”

          District Courts in this circuit generally evaluate five factors to determine whether a stay is

   appropriate. The factors are: “(1) plaintiff’s interests in proceeding expeditiously with the civil

   action and the potential prejudice to plaintiff of a delay; (2) the burden on the defendants; (3) the

   convenience to the court; (4) the interests of persons not parties to the civil litigation; and (5) the

   public interest.” String Cheese Incident, LLC v. Stylus Shows, Inc., 2006 WL 894955, *2 (D. Colo.

   Mar. 30, 2006) (citing FDIC v. Renda, 1987 WL 348635, *2 (D. Kan. Aug. 6, 1987)); see also,

   Hernandez v. Asset Acceptance, LLC, 970 F. Supp. 2d 1194 (D. Colo. 2013) (citing the String

   Cheese and Renda cases). Plaintiffs assert that the relevant evidence may become unavailable or

   stale if discovery remains stayed pending resolution of the Motions to Dismiss. Defendant State

   Judges are already under an obligation to preserve any and all relevant evidence. More importantly,

   Defendant State Judges anticipate that the majority of the discovery likely to be sought from them

   are public records and are therefore not in danger of becoming stale or unavailable. As noted above,

   lifting the discovery stay while the Motions to Dismiss challenging this Court’s jurisdiction in this

   case will prejudice Defendant State Judges. The burden of participating in discovery only to have



                                                     3
Case 4:17-cv-00606-TCK-JFJ Document 337 Filed in USDC ND/OK on 09/18/20 Page 4 of 6




   the case against them dismissed on standing or other jurisdictional grounds is great. The balance

   of factors one and two weigh in favor of maintaining the stay.

           As for the remaining factors, jurisdiction must be present at all times during the litigation,

   meaning that judicial resources would be best conserved by maintaining the stay until the

   jurisdictional issues are resolved. Overseeing discovery among a multitude of parties while all

   defendants have raised challenges to the sufficiency of the claims and asserting constitutional,

   federalism, and immunity defenses would be a monumental waste of judicial resources given the

   likelihood of at least some claims will be dispensed with altogether when the Motions to Dismiss

   are resolved. Resolution of the Motions to Dismiss could alleviate the need for any discovery at

   all if the Motions are successful. Maintaining the stay under these circumstances also benefits non-

   parties and is in the public interest because discovery in this case is expected to draw time, attention

   and resources from the defendant governmental entities and officials. Given that there are pending

   jurisdictional challenges that may obviate the need for discovery altogether, non-parties and the

   public interest weigh in favor of a continued stay of potential unnecessary discovery. Commencing

   discovery while the Motions to Dismiss are pending is premature.

           At this juncture, this case presents issues that will require the parties and the Court to

   expend significant time, effort, and money litigating. Discovery has the potential to consume vast

   resources from all litigants. However, the continued stay is warranted because there is no

   immediate need for engaging in discovery while the Motions to Dismiss are pending that may

   resolve or greatly narrow the issues. The stay thus far has conserved the resources of the parties

   and the Court. The Motions to Dismiss are generally based on legal issues such as constitutional

   standing and immunity. There are no issues of fact before the Court that are necessary to determine

   for any party’s response. The potential benefits of discovery at this stage are small given the

                                                      4
Case 4:17-cv-00606-TCK-JFJ Document 337 Filed in USDC ND/OK on 09/18/20 Page 5 of 6




   significant possibility that the need for discovery may be entirely eliminated through disposition

   of Defendants’ Motions to Dismiss.

                                           CONCLUSION

          Wherefore, the State Judges respectfully submit this Response to Plaintiff’s Motion to

   Enter a Scheduling Order filed on August 24, 2020 [Doc. 323]. Defendant State Judges request the

   Court deny Plaintiffs’ Motion and maintain the stay already in place until the Motions to Dismiss

   are resolved.

                                                   Respectfully submitted,

                                                    s/Stefanie E. Lawson
                                                   STEFANIE E. LAWSON, OBA# 22422
                                                   Assistant Attorney General
                                                   Oklahoma Attorney General’s Office
                                                   Litigation Section
                                                   313 NE 21st Street
                                                   Oklahoma City, OK 73105
                                                   Tele: (405) 521-3921 Fax: (405) 521-4518
                                                   stefanie.lawson@oag.ok.gov
                                                   Attorney for Defendant State Judges




                                                   5
Case 4:17-cv-00606-TCK-JFJ Document 337 Filed in USDC ND/OK on 09/18/20 Page 6 of 6




                                    CERTIFICATE OF SERVICE

          I hereby certify that on this 18th day of September, 2020, I electronically transmitted the
   foregoing document to the Clerk of Court using the ECF System for filing and transmittal of a
   Notice of Electronic Filing to all ECF registrants (names only are sufficient) in the above captioned
   case.

    W. Caleb Jones                                      Mary McCord
    Daniel Smolen                                       Robert Friedman
    Donald Smolen, II                                   Robert Applegate
    Elizabeth Rossi                                     Robert Blakemore
    Jill Webb                                           Seth Wayne
    John Woodard, III                                   Scott B. Wood
    Aaron Etherington                                   Chris Warzecha
    Isaac Robertson Ellis                               Melodie Freeman-Burney
    Robert Dale James                                   Jeffrey Hendrickson
    Robert Betts                                        Rodney Heggy
    Thomas LeBlanc                                      Douglas Wilson
    Barrett Powers                                      Jo Lynn Jeter
    Joel Wohlgemuth                                     Mike Shouse
    Douglas Letter                                      Ryan Downer
    Marco Lopez                                         Tara Mikkilineni
    April Kelso                                         Robert Lafferandre
    Randall Wood                                        Carri Remillard
    Maurice Woods                                       Kelsey Chilcoat

                                                 s/ Stefanie E. Lawson
                                                 Stefanie E. Lawson




                                                    6
